        Case 4:19-cv-07650-HSG Document 58 Filed 11/17/20 Page 1 of 4



 1   DAVID H. KRAMER, SBN 168452                    SUE J. NAM, SBN 206729
     WILSON SONSINI GOODRICH & ROSATI               MICHAEL R. REESE, SBN 206773
 2   Professional Corporation                       REESE LLP
     650 Page Mill Road                             100 West 93rd Street. 16th Floor
 3   Palo Alto, CA 94304-1050                       New York, NY 10025
     Telephone: (650) 493-9300                      Telephone:   (212) 643-0500
 4   Facsimile: (650) 565-5100                      Facsimile:   (212) 253-4272
     Email:       dkramer@wsgr.com                  Email:       snam@reesellp.com;
 5                                                               mreese@reesellp.com
     Attorneys for Defendant
 6   PINTEREST, INC.                                GEORGE V. GRANADE, SBN 316050
                                                    REESE LLP
 7                                                  8484 Wilshire Boulevard, Suite 515
                                                    Los Angeles, CA 90211
 8                                                  Telephone:    (212) 643-0500
                                                    Email:        ggranade@reesellp.com
 9
                                                    Attorneys for Plaintiff
10                                                  HAROLD DAVIS

11

12                                UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                      OAKLAND DIVISION

15

16   HAROLD DAVIS,                          )   CASE NO.: 4:19-cv-07650-HSG
                                            )
17                  Plaintiff,              )   JOINT STIPULATION AND ORDER FOR
                                            )   EXTENDED RESPONSE DEADLINE
18                                          )
            v.                              )   AND BRIEFING SCHEDULE
19                                          )
     PINTEREST, INC.,                       )   Civil Local Rule 6-2
20                                          )
                    Defendant.              )   Complaint Filed: November 20, 2019
21                                          )
                                            )
22                                          )   Honorable Haywood S. Gilliam, Jr.
                                            )
23                                          )
                                            )
24

25

26

27

28



     STIPULATION AND [PROPOSED] ORDER                                  CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 58 Filed 11/17/20 Page 2 of 4



 1          Pursuant to Civil Local Rule 6-2, Defendant Pinterest, Inc. (“Defendant”) and Plaintiff

 2   Harold Davis (“Plaintiff”) (collectively, the “Parties”), by and through their respective counsel of

 3   record, hereby stipulate as follows:

 4          WHEREAS the Court permitted Plaintiff to file by November 13, 2020 a Second

 5   Amended Complaint (“SAC”) to address the deficiencies the Court previously identified in

 6   Plaintiff’s contributory copyright infringement claim. See ECF No. 55.

 7          WHEREAS Plaintiff filed his SAC on November 11, 2020. See ECF No. 56.

 8          WHEREAS Defendant intends to file a motion to dismiss the contributory infringement

 9   claim as alleged in the SAC.

10          WHEREAS, per the Court’s Scheduling Notes, the next available date on which

11   Defendant’s motion may be heard is February 4, 2021.

12          WHEREAS the Parties have agreed to extend Defendant’s deadline to respond to the

13   SAC and to an extended briefing schedule to enable the Parties to fully address the merits of

14   Defendant’s anticipated motion and to minimize disruption from the upcoming holidays.

15          Therefore, IT IS HEREBY STIPULATED by and between the Parties that:

16          (i) Defendant should have until December 9, 2020 to file its motion to dismiss the

17   contributory infringement claim in, or otherwise respond to, the SAC;

18          (ii) Plaintiff should have until January 6, 2021 to respond to Defendant’s Rule 12 motion;

19          (iii) Defendant should have until January 20, 2021 to file its reply; and

20          (iv) If the Court chooses to set a hearing on Defendant’s motion, the parties are available

21   on February 4, 2021, at 2:00 p.m., or on a date thereafter of the Court’s choosing.

22

23

24

25

26

27

28


                                                     -1-
     STIPULATION AND ORDER                                                  CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 58 Filed 11/17/20 Page 3 of 4



 1                                          Respectfully submitted,

 2   Dated: November 16, 2020               WILSON SONSINI GOODRICH & ROSATI
                                            Professional Corporation
 3

 4
                                            By:   /s/ David H. Kramer
 5                                                 David H. Kramer
                                                   dkramer@wsgr.com
 6
                                            Attorneys for Defendant
 7                                          PINTEREST, INC.
 8

 9   Dated: November 16, 2020               REESE LLP
10

11                                          By: /s/ Sue J. Nam
                                                   Sue J. Nam
12
                                                   snam@reesellp.com
13
                                            Attorneys for Plaintiff
14                                          HAROLD DAVIS
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -2-
     STIPULATION AND ORDER                                      CASE NO.: 4:19-CV-07650-HSG
            Case 4:19-cv-07650-HSG Document 58 Filed 11/17/20 Page 4 of 4



 1                                                 ORDER

 2

 3             PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT:

 4   (i) Defendant shall have until December 9, 2020 to file its motion to dismiss the contributory

 5   infringement claim in, or otherwise respond to, Plaintiff’s Second Amended Complaint;

 6   (ii)     Plaintiff shall have until January 6, 2021 to respond to Defendant’s Rule 12 motion;

 7   (iii) Defendant shall have until January 20, 2021 to file its reply; and

 8   (iv) The hearing on Defendant’s motion shall be set for February 4, 2021 at 2:00 p.m.

 9

10   Dated: November 17, 2020
11

12                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
                                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       -3-
     STIPULATION AND [PROPOSED] ORDER                                        CASE NO.: 4:19-CV-07650-HSG
